DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/25/2021.  Claims 1, 4, 9-10, 23, 30, 33, 38, 51 are amended 1-11, 13-21, 23-24, 26, 29-39, 42-49, 51-52, 54, 57-60 are pending.
Claim 46 is improperly labeled as “Withdrawn”.  While the claim contains subject matter directed to a specie that is mutually exclusive from the specie explicitly recited in the independent claim, Claim 46 should be cancelled and is taken to be for the purposes of examination.

Election/Restrictions
The previous withdrawal of Claims 58-60 is maintained.  These claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the features captured within these claims was only disclosed in connection to an unelected embodiment.  Applicant elected the specie depicted in Fig. 2A and not Fig. 2F.  The Figure 2F specie included a token passed from a mobile backend server to the user device over an unsecured network (see Fig. 2F; [0034]).  While Applicant points to other recitations in the original disclosure evidencing possession of unsecure and secured networks, the claims are taken to require the particular combination of features positively recited within the claim language.  In other words, the language of the claims is not taken in isolation and thus the disclosure of unsecured and secured networks do not evidence possession of specifically receiving user information of the claimed invention (i.e. identification of a payment instrument, of the claimed invention over a secure connection. The original disclosure evidences means for securing a connection including providing password protection ([0027), encryption ([0033]), secure web portals ([0027]), encoding ([0033]). The original disclosure does not evidence possession of leaving unsecure particular information received by the secure server systems – with the exception of the previously mentioned, unelected token embodiment of Fig. 2F.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 58-60 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-6, 8-11, 13, 15-17, 19, 24, 26, 29-35, 37-39, 44-45, 47, 52, 54, 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1 and 30 have been amended to now positively recite “receives user information that identifies a user of a mobile device … wherein the user information comprises payment information usable to identify a payment instrument … and shipping preference information of the user … wherein the point of interaction is a commerce website … 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13, 16-17, 19, 24, 26, 29-30, 32-35, 37-39, 43-45, 47, 52, 54, 57 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2013/0275308 to Paraskeva et al. (hereinafter Paraskeva) in view of US PG Pub. 2002/0065774 to Young et al. (hereinafter Young; previously cited).
Regarding claims 1 and 30, Paraskeva discloses a method for using a consumer identity to perform electronic transactions, the method comprising: at a mobile backend server (Payment Gateway, Fig. 2; para [0056-0068]): receiving user information that identifies a user of a mobile device distinct from the mobile backend server (para [0063]) wherein the user information comprises at least one of payment information usable to identify a payment instrument (“log in to the payment gateway via the browser using their unique Mobay 
Paraskeva discloses the claimed invention as cited above though does not explicitly disclose: receiving user information comprising shipping preference information of the user, and wherein the shipping preference information is received from a point of interaction that received that user information from the mobile device, wherein the point of interaction is a commerce website; using the shipping preference information of the user to determine transaction information to be used to initiate an electronic transaction, wherein the point of interaction is to send the transaction information to a payment transaction network to initiate the electronic transaction, and wherein the mobile backend server does not send the transaction information to the payment transaction network.
Young discloses receiving user information comprising shipping preference information of the user (“the portal 15 causes the wallet 17 to automatically complete the fields in the merchant's order fulfillment database. Order information includes purchaser identification (e.g., name, address, e-mail address), product identification (e.g., product code), shipping instructions 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to send transaction information by the merchant in a process that does not require an intervening backend server as taught by Young with the system as disclosed by Paraskeva.  The motivation would have been to piggyback on traditional transaction architecture and ecosystems having trusted and established relationships between merchants and financial institutions, such as issuing banks.  While the relationships and interactions between transaction gateway and banks provide benefits to the consumer in the form of aggregating transaction information, history, trends, and preferences, the relationships and interactions involving transaction information between merchant and bank are conventional and thus would not require updating at added cost and time.  A person of ordinary skill in the art would understand 
Regarding claims 3 and 32, Paraskeva discloses the transaction information includes at least some of the user information (payment instrument information; para [0063]).
Regarding claims 4 and 33, Paraskeva discloses the user information includes the payment information, the method further comprising: identifying a payment instrument to be used using the payment information (para [0063]).
Regarding claims 5 and 34, Paraskeva discloses the payment information comprises legacy payment information (PAN, Fig. 11; para [0150-0166]).
Regarding claims 6 and 35, Paraskeva discloses the payment information comprises a pointer to legacy information and wherein the mobile backend server uses the pointer to determine legacy payment information (PAN fragmentation, Fig. 2 & 11; para [0063,0150-0166]).
  Regarding claims 8 and 37, Paraskeva discloses the payment information identifies a type of payment instrument to be used (para [0063,0082]).
 Regarding claims 9 and 38, Paraskeva discloses authenticating the user's identity using the authentication information. (PIN and password authentications; para [0063]).
Regarding claim 10, Paraskeva discloses the authentication information comprises an indication that the user was authenticated (authentication responses; para [0063]).
Regarding claims 11 and 39, Paraskeva discloses the authentication information comprises at least one of: a digital signature of the user; biometric information provided by the user; a password, passcode, or personal information number (PIN) of the user; a geo-location of the user; information from the user's social network; a name of the user; an address of the user; or an identification number associated with the user (para [0063]).
Regarding claim 13, Paraskeva discloses the user information is received from the mobile device (para [0063]).
Regarding claims 16 and 44, Paraskeva discloses authenticating the user includes using at least one of: a digital signature of the user; biometric information or the user; a password, passcode, or personal information number (PIN) of the user; a geo-location of the user; information from the user's social network; a name of the user; an address of the user; or an identification number associated with the user (para [0063]).
Regarding claims 17 and 45, Paraskeva discloses the user information is received from the mobile device responsive to the mobile device determining transactions details (transaction amount and details of goods; para [0063]). The term “transaction details” is not taken to be the “transaction information” from the independent claim but rather, without further limitation, any detail of the transaction including the user’s intent to initiate transactions with a merchant for a good or service.
Regarding claims 19 and 47, Paraskeva discloses at least some of the transaction details are presented by the mobile device to the user for approval, and wherein the user information is sent to the mobile backend server only if the mobile device receives the user's approval (para [0063]).
Regarding claims 24 and 52, Paraskeva discloses wherein the electronic transaction comprises at least one of: a payment or purchase; a credit transaction; a debit transaction; a prepaid transaction; a deposit;   a withdrawal; a money transfer; a transaction involving a loyalty program; a transaction involving a rewards program; and a transaction involving a diet, health, or fitness program (para [0063]).
Regarding claims 26 and 54, Paraskeva discloses the point of interaction comprises at least one of: an attended or unattended point of sale (POS) payment terminal, a POS cash register, a mobile POS terminal, an ecommerce site, a mobile commerce site, a kiosk, a vending machine, a tablet computer, and a parking meter (para [0063]).
Regarding claims 29 and 57, Paraskeva discloses the mobile device is the point of interaction (para [0063]).

Claims 2 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Paraskeva in view of Young as applied to claims 1 and 30 above, and further in view of US PG Pub. 2006/0288233 to Kozlay (hereinafter Kozlay).
Regarding claims 2 and 31, Paraskeva discloses the claimed invention as cited above though does not explicitly disclose a watch; a wearable computer; or a vehicle with mobile communication capability.
Kozlay discloses a watch; a wearable computer; or a vehicle with mobile communication capability (abstract & [0014]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a wearable device for transactions as taught by Kozlay with the system as disclosed by Paraskeva.  The motivation would have been to provide biometric authentication and improve transaction security by ensuring that device users and account holders (abstract).

Claims 15 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Paraskeva in view of Young as applied to claims 1 and 30 above, and further in view of US PG Pub. 2013/0174244 to Taveau et al. (hereinafter Taveau). 
Regarding claims 15 and 43, Paraskeva discloses the claimed invention as cited above though does not explicitly disclose wherein the user information is received from the mobile device responsive to the mobile device authenticating the user at the user device.
Taveau discloses wherein the user information is received from the mobile device responsive to the mobile device authenticating the user at the user device (sub-tokens are provided after a master taken authentication for directly validating transactions; abstract).
.

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.
On Page 13 of the Response, Applicant traverses the election by original presentation action previously presented. Applicant points to portions of the disclosure that evidence possession of the claimed feature in the elected embodiment. While Examiner agrees that secured and unsecured networks are disclosed, the specific use of the networks in the claimed invention were not originally disclosed in association with the elected invention.  In particular, receiving the claimed user information was not wholly disclosed as over an unsecured network connection.  With the disclosure of multiple means of securing a transmission/reception communication and therefore, by absence, leaving a communication unsecured, a person having ordinary skill in the art would not understand the disclosure of unsecured networks as being universally applicable to all of Applicant’s disclosed user information communications.  For this reason, it cannot be said that the dependent claim combines with the independent claim to capture a scope of invention originally elected.
Applicant’s arguments with respect to the previously presented 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection relies on teachings not specifically challenged in the argument.  On Pages 15-17, Applicant generally alleges that Young does not cure the deficiencies of Paraskeva.  Applicant reproduces a portion of Young relied upon to evidence the obviousness of the invention and then further alleges that the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872